U.S. DIS

NORTHERN DISTRICT | TEXAS
0 R | 5 | NAL IN THE UNITED STATES DISTRICT COURT ns _ koe
FOR THE NORTHERN DISTRICT OF TEXAS | el
DALLAS DIVISION ae { COURT

 

| 5
. 3.20CR0484-S

DINESH SAH

an > Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page1of32 PagelD 29
UNITED STATES OF AMERICA CASE NO.

INDICTMENT
The Grand Jury charges:

GENERAL ALLEGATIONS
At all times material to this Indictment:

Defendant and Relevant Individuals and Entities

 

l. Defendant Dinesh SAH was a resident of Coppell, Texas, within the

Northern District of Texas.

2. Person | was SAH’s spouse and a resident of Coppell, Texas.

3. Person 2 was a resident of Miami, Florida.

4. Person 3 was a resident of Jersey City, New Jersey.

an Person 4 was a resident of Baltimore, Maryland.

6. Person 5 was a resident of Fremont, California.

7. SAH owned or controlled corporate entities that were registered in various

states, including the following (collectively, the “SAH-controlled entities”):
a. 2017 Cleveland Springfield LLC was a Texas corporation that was

registered on or about May 18, 2020. The registered business address for 2017 Cleveland

 
.

Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 2of32 PagelD 30

Springfield LLC was SAH’s residence in Coppell, Texas. SAH was listed as the
company’s registered agent and managing member.

b. Quadrant Clover LLP was a Texas corporation that was registered
on or about May 15, 2020. The registered business address for Quadrant Clover LLP was
SAH’s residence in Coppell, Texas. SAH was listed as the company’s registered agent
and managing member.

e Symbiont Retailers LLC was a cancelled California corporation that
was registered on or about May 10, 2010. The registered business address for Symbiont
Retailers LLC was a residential property owned by Person 1. Person 1 was listed as the
company’s registered agent.

d. Unilaxy International LLC was a Texas corporation that was
registered on or about May 19, 2020. The registered business address for Unilaxy
International LLC was SAH’s residence in Coppell, Texas. SAH was listed as the
company’s registered agent and managing member.

e. Horizon Enterprises LLC was a suspended California corporation
that was registered on or about January 21, 1999. SAH was listed as the company’s _
registered agent, managing member, President, and Chief Executive Officer.

a ChargEdge, Inc. was a California corporation that was registered on
or about February 15, 2017. Person 5 was listed as the company’s registered agent. SAH
was listed as the company’s Chief Executive Officer.

g. Relief Without Borders LLC was a Texas corporation that was

registered on or about May 15, 2020. The registered business address for Relief Without
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 3o0f32 PagelD 31

Borders LLC was SAH’s residence in Coppell, Texas. SAH was listed as the company’s
registered agent and managing member.

h. Horizon 5 Lakes LLC was a Texas corporation that was registered
on or about May 15, 2020. The registered business address for Horizon 5 Lakes LLC
was SAH’s residence in Coppell, Texas. SAH was listed as the company’s registered
agent.

1. Convergenz Entertainment LLC was a New Mexico corporation that
was registered on or about February 19, 2016. Person 1 was the company’s purported
owner.

j. Unilaxy Advisors LLC was a Nevada corporation that was registered
on or about December 17, 2014. SAH was listed as the company’s managing member.

k. Symbiont LLC was a California corporation that was registered on
or about May 26, 2016. SAH was the purported owner of the company, whose business
address was a residential property owned by Person 1.

The Small Business Administration

8. The United States Small Business Administration (“SBA”) was an
executive-branch agency of the United States government that provided support to
entrepreneurs and small businesses. The mission of the SBA was to maintain and
strengthen the nation’s economy by enabling the establishment and viability of small

businesses and by assisting in the economic recovery of communities after disasters.
 

Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 4of32 PagelD 32

The Paycheck Protection Program

9. The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was
a federal law enacted in or around March 2020 that was designed to provide emergency
financial assistance to the millions of Americans who were suffering the economic effects
caused by the COVID-19 pandemic. One source of relief provided by the CARES Act
was the authorization of up to $349 billion in forgivable loans to small businesses for job
retention and certain other expenses, through a program referred to as the Paycheck
Protection Program (“PPP”). In or around April 2020, Congress authorized over $300
billion in additional PPP funding.

10. ‘In order to obtain a PPP loan, a qualifying business was required to submit
a PPP loan application signed by an authorized representative of the business. The PPP
loan application required the business (through its authorized representative) to
acknowledge the program rules and make certain affirmative certifications in order to be
eligible to obtain the PPP loan. In the PPP loan application, the applicant (through its
authorized representative) was required to state, among other things, its: (a) average
monthly payroll expenses; and (b) number of employees. These figures were used to
calculate the amount of money the small business was eligible to receive under the PPP.
In addition, the applicant was required to provide documentation showing its payroll
expenses.

11. A business’s PPP loan application was received and processed, in the first
instance, by a participating lender. If a PPP loan application was approved, the

participating lender funded the PPP loan using its own monies. Data from the

 
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 5of32 PagelD 33

application, including information about the borrower, the total amount of the loan, and
the listed number of employees, was transmitted by the lender to the SBA in the course of
processing the loan.

12. PPP loan proceeds were required to be used by the business on certain
permissible expenses: payroll costs, interest on mortgages, rent, and utilities. The PPP
allowed the interest and principal on the PPP loan to be entirely forgiven if the business
spent the loan proceeds on these expense items within a designated period of time after
receiving the proceeds and used a certain amount of the PPP loan proceeds on payroll
expenses.

Relevant Lending Institutions

13. Lender 1 was a federally insured financial institution based in New Jersey.

14. | Lender 2 was a financial-services company based in Georgia.

15. Lender 3 was a financial-services company based in California.

16. | Lender 4 was a federally insured financial institution based in Utah.

17. | Lender 5 was a federally insured financial institution based in North
Carolina.

18. Lender 6 was a financial-services company based in Florida.

19. Lender 7 was a federally insured financial institution based in Utah.

20. Lender 8 was a federally insured financial institution based in Iowa.

21. Lender 1, Lender 2, Lender 3, Lender 4, Lender 5, Lender 6, Lender 7, and

Lender 8 were authorized by the SBA to participate as PPP lenders to small businesses.
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 6of32 PagelD 34

22. Company | and Company 2 were financial-technology companies based in
New Jersey and Utah, respectively. Company | and Company 2 participated in the
SBA’s PPP by, among other things, acting as service providers between small businesses
and certain lenders. Small businesses seeking PPP loans could apply through Company |
and Company 2 for PPP loans. Company 1 and Company 2 would review the loan
applications. If a loan application received by Company | and Company 2 was approved
for funding, a partner lender, such as Lender 1, disbursed the loan funds to the applicant.

THE SCHEME TO DEFRAUD

23. Beginning in or around April 2020, and continuing until in or around
August 2020, within the Northern District of Texas, and elsewhere, defendant SAH and
others, knowingly and with intent to defraud, devised, participated in, executed, and
attempted to execute a scheme and artifice to defraud the SBA, Lender 1, Lender 2,
Lender 3, Lender 4, Lender 5, Lender 6, Lender 7, Lender 8, Company 1, and Company 2
to obtain money and property by means of materially false and fraudulent pretenses,
representations, and promises.

24. As part of the scheme to defraud, SAH submitted, and caused to be
submitted, false and fraudulent PPP applications in the names of certain SAH-controlled
entities to various lending institutions, which approved the applications and funded the

loans, as further described below.
 

Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 7 of 32 PagelD 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Approx.
iat ce t Business Amount Lender are Status
PP Entity Sought
2017
Cleveland May 18,
Person 3 Springfield $1,987,500 Lender | 7020 Funded
LLC
Quadrant May 18,
Person 4 Clover LLP $1,184,000 Lender | 2020 Funded
Symbiont May 20,
Person | Retailers LLC $1,986,972 Lender 1 2020 Funded
Unilaxy
Person 2 International | $1,999,103.62 | Lender 1 May 26, Funded
2020
LLC
Horizon Aucust 8
Person 3 Enterprises $1,968,958 Lender | & ° Funded
2020
LLC
Persons | CharBEdee, | ¢1 999,102.50 | Lender) | A¥S4St? | Funded
Inc. 2020
Relief
SAH Without $1,992,966 | Lender 2 a 20, | Funded
Borders LLC
Horizon 5 June 3,
SAH Lakes LLC $1,471,771 Lender 2 7020 Funded
Horizon 5 May 26,
SAH Lakes LLC $1,972,800 Lender 3 7020 Funded
Convergenz Mav 11
Person | Entertainment | $937,470 Lender 4 yes Funded
2020
LLC
Unilaxy ;
SAH Advisors $247,400.67 |Lenders | SPM 28 | punded
2020
LLC
7
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 8 of 32 PagelD 36

Purpose of the Scheme to Defraud

25. It was the purpose of the scheme for SAH to unjustly enrich himself and

others by fraudulently obtaining PPP loan proceeds under false and misleading pretenses.
Manner and Means of the Scheme to Defraud

26. The fraudulent scheme operated and was carried out, in substance, as
follows:
Fraudulent PPP Applications to Lender 1

27. As part of the scheme to defraud, SAH submitted, and caused to be
submitted, six false and fraudulent PPP applications to Lender 1 for certain SAH-
controlled entities (collectively, the “Lender 1 PPP Applications”). Specifically:

a. On or about May 18, 2020, SAH submitted, and caused to be
submitted, through Company 1, an application for a PPP loan in the amount of
$1,987,500 for borrower 2017 Cleveland Springfield LLC, purportedly owned and
controlled by Person 3, and having 97 employees and average monthly payroll expenses
of $795,000:

b. On or about May 18, 2020, SAH submitted, and caused to be
submitted, through Company |, an application for a PPP loan in the amount of
$1,184,000 for borrower Quadrant Clover LLP, purportedly owned and controlled by
Person 4, and having 46 employees and average monthly payroll expenses of $473,600;

c. On or about May 20, 2020, SAH submitted, and caused to be

submitted, an application for a PPP loan in the amount of $1,986,972 for borrower
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 9of 32 PagelD 37

Symbiont Retailers LLC, purportedly owned and controlled by Person 1, and having 97
employees and average monthly payroll expenses of $794,789;

d. On or about May 26, 2020, SAH submitted, and caused to be
submitted, an application for a PPP loan in the amount of $1,999,103.62 for borrower
Unilaxy International LLC, purportedly owned and controlled by Person 2, and having 99
employees and average monthly payroll expenses of $799,641.45;

e. On or about August 8, 2020, SAH submitted, and caused to be
submitted, an application for a PPP loan in the amount of $1,968,958 for borrower
Horizon Enterprises LLC, purportedly owned and controlled by Person 3, and having 148
employees and average monthly payroll expenses of $787,583; and

f. On or about August 9, 2020, SAH submitted, and caused to be
submitted, an application for a PPP loan in the amount of $1,999,102.50 for borrower
ChargEdge, Inc., purportedly owned and controlled by Person 5, and having 137
employees and average monthly payroll expenses of $799,641.

28. Asa further part of the scheme to defraud, SAH submitted, and caused to
be submitted, false and fraudulent documents and information in the Lender 1 PPP
Applications, including the following:

a. Various false Internal Revenue Service (“IRS”) tax forms,
purportedly filed in the names of the six entities applying for PPP funds; and

b. False bank statements, purportedly from accounts at J.P. Morgan
Chase in the names of each of the six entities, which made it appear that they had paid,

among other things, monthly payroll to employees.

9
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 10of 32 PagelD 38

29. Asa further part of the scheme to defraud, SAH made, and caused to be
made, additional false statements in the Lender 1 PPP applications, which SAH knew
were false when he made them and caused them to be made. For example:

a. SAH falsely represented that the funds sought through the Lender |
PPP Applications would be used to pay payroll and other permissible business expenses
when, in fact, SAH intended to divert the proceeds for personal benefit;

b. SAH falsely represented that the entities listed in the Lender 1 PPP
Applications were in operation on February 15, 2020, and had paid salaries and payroll
taxes or paid independent contractors, when, in fact, the purported tax forms showing that
wages were paid to employees had never been filed with the IRS; and

c. With respect to the PPP applications for Horizon Enterprises LLC
and ChargEdge, Inc., SAH falsely represented that the applicant was not presently subject
to felony criminal charges in any jurisdiction, when, in fact, as he then knew, he had been
charged with violating (i) Texas Penal Code § 22.01, Assault, a felony under Texas law,
on or about July 1, 2020; and (ii) Texas Penal Code § 22.04, Injury to a Child, Elderly
Individual, or Disabled Individual, a felony under Texas law, on or about July 3, 2020,
and both charges were then pending.

30.  Inreliance upon SAH’s materially false statements in the Lender 1 PPP
applications, Lender | approved and funded the PPP loans. Specifically, funding wires

were sent on or about the following dates:

10

 
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page11of32 PagelD 39

a. In connection with the PPP application for 2017 Cleveland
Springfield LLC, on or about May 19, 2020, Company 1 wired approximately $1,987,500
to an account ending in -8854 at J.P. Morgan Chase held in SAH’s name;

b. In connection with the PPP application for Quadrant Clover LLP, on
or about May 19, 2020, Company | wired approximately $1,184,000 to an account
ending in -7970 at J.P. Morgan Chase held in SAH’s name;

C. In connection with the PPP application for Symbiont Retailers LLC,
on or about May 26, 2020, Lender 1 wired approximately $1,986,972 to an account
ending in -9715 at J.P. Morgan Chase held in the name of Symbiont LLC, on which SAH
was the sole signer;

d. In connection with the PPP application for Unilaxy International
LLC, on or about June 1, 2020, Lender 1 wired approximately $1,999,103.62 to an
account ending in -2642 at J.P. Morgan Chase held in the name of Unilaxy International
LLC, on which SAH was the sole signer;

e. In connection with the PPP application for Horizon Enterprises LLC,
on or about August 11, 2020, Lender | wired approximately $1,968,957.50 to an account
ending in -4321 at J.P. Morgan Chase held in the name of Symbiont LLC, on which SAH
was the sole signer; and

f. In connection with the PPP application for ChargEdge, Inc., on or
about August 11, 2020, Lender | wired approximately $1,999,102.50 to an account

ending in -5588 at J.P. Morgan Chase held in SAH’s name.

11

 
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 12 of 32 PagelD 40

Fraudulent PPP Applications to Lender 2

31. As part of the scheme to defraud, SAH submitted, and caused to be
submitted, two false and fraudulent PPP applications to Lender 2 for certain SAH-
controlled entities (collectively, the “Lender 2 PPP Applications”). Specifically:

a. On or about May 20, 2020, SAH submitted, and caused to be
submitted, an application for a PPP loan in the amount of $1,992,966 for borrower Relief
Without Borders LLC, purportedly having 101 employees and average monthly payroll
expenses of $797,187; and

b. On or about June 3, 2020, SAH submitted, and caused to be
submitted, an application for a PPP loan in the amount of $1,471,771 for borrower
Horizon 5 Lakes LLC, purportedly having 71 employees and average monthly payroll
expenses of $588,709.

32. Asa further part of the scheme to defraud, SAH submitted, and caused to
be submitted, false and fraudulent documents and information in the Lender 2 PPP
Applications. These false documents included various false IRS tax forms, purportedly
filed in the names of Relief Without Borders LLC and Horizon 5 Lakes LLC; and false
bank statements, purportedly from accounts at J.P. Morgan Chase in the names of these
two entities.

33. Asa further part of the scheme to defraud, SAH made, and caused to be
made, false statements in the Lender 2 PPP Applications, which SAH knew were false
when he made them and caused them to be made. For example, SAH falsely represented

that the funds sought through the Lender 2 PPP Applications would be used to pay

12

 
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page13o0f 32 PagelD 41

payroll and other permissible business expenses when, in fact, SAH intended to divert the
proceeds for personal benefit. SAH also falsely represented that these entities were in
operation on February 15, 2020, and had paid salaries and payroll taxes or paid
independent contractors, when, in fact, the purported tax forms showing that wages were
paid to employees had never been filed with the IRS.

34. In reliance upon SAH’s materially false statements in the Lender 2 PPP
Applications, Lender 2 approved and funded the PPP loans. Specifically, on or about the
following dates, Lender 2 sent the following funding wires:

a. In connection with the PPP application for Relief Without Borders
LLC, on or about May 22, 2020, Lender 2 wired approximately $1,992,966 to an account
ending in -8964 at J.P. Morgan Chase held in SAH’s name; and

b. In connection with the PPP application for Horizon 5 Lakes LLC, on
or about June 5, 2020, Lender 2 wired approximately $1,471,771 to an account ending in
-0121 at J.P. Morgan Chase held in the name of Convergenz Entertainment LLC, on
which SAH was the sole signer.
Fraudulent PPP Application to Lender 3

35. As part of the scheme to defraud, SAH submitted, and caused to be
submitted, a false and fraudulent PPP application to Lender 3 for an entity that he owned
or controlled (the “Lender 3 PPP Application’). Specifically, on or about May 26, 2020,
SAH submitted, and caused to be submitted, an application for a PPP loan in the amount
of $1,972,800 for borrower Horizon 5 Lakes LLC, purportedly having 71 employees and

average monthly payroll expenses of $789,121.

13

 
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 14 of 32 PagelD 42

36. Asa further part of the scheme to defraud, SAH submitted, and caused to
be submitted, false and fraudulent documents and information in the Lender 3 PPP
Application. These false documents included various false IRS tax forms, purportedly
filed in the name of Horizon 5 Lakes LLC; and false bank statements, purportedly from
accounts at J.P. Morgan Chase in the name of Horizon 5 Lakes LLC.

37. Asa further part of the scheme to defraud, SAH made, and caused to be
made, false statements in the Lender 3 PPP Application, which SAH knew were false
when he made them and caused them to be made. For example, SAH falsely represented
that the funds sought through the Lender 3 PPP Application would be used to pay payroll
and other permissible business expenses when, in fact, SAH intended to divert the
proceeds for personal benefit. SAH also falsely represented that Horizon 5 Lakes LLC
was in operation on February 15, 2020, and had paid salaries and payroll taxes or paid
independent contractors, when, in fact, the purported tax forms showing that wages were
paid to employees had never been filed with the IRS.

38. Inreliance upon SAH’s materially false statements in the Lender 3 PPP
Application, Lender 3 approved and funded the PPP loan. Specifically, on or about June
5, 2020, Lender 3 wired approximately $1,509,406 to an account ending in -0121 at J.P.
Morgan Chase held in the name of Convergenz Entertainment LLC, on which SAH was
the sole signer.

Fraudulent PPP Application to Lender 4

 

39. As part of the scheme to defraud, SAH submitted, and caused to be

submitted, through Company 1, a false and fraudulent PPP application to Lender 4 for an

14

 
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 15o0f32 PagelD 43

entity that he owned or controlled (the “Lender 4 PPP Application”). Specifically, on or
about May 11, 2020, SAH submitted, and caused to be submitted, an application for a
PPP loan in the amount of $937,470 for borrower Convergenz Entertainment LLC,
purportedly owned and controlled by Person 1, and having 41 employees and average
monthly payroll expenses of $374,988.36.

40. Asa further part of the scheme to defraud, SAH submitted, and caused to
be submitted, false and fraudulent documents and information in the Lender 4 PPP
Application. These false documents included various false IRS tax forms, purportedly
filed in the name of Convergenz Entertainment LLC; and false bank statements,
purportedly from accounts at J.P. Morgan Chase in the name of Convergenz
Entertainment LLC.

41. Asa further part of the scheme to defraud, SAH made, and caused to be
made, false statements in the Lender 4 PPP Application, which SAH knew were false
when he made them and caused them to be made. For example, SAH falsely represented
that the funds sought through the Lender 4 PPP Application would be used to pay payroll
and other permissible business expenses when, in fact, SAH intended to divert the
proceeds for personal benefit. SAH also falsely represented that Convergenz
Entertainment LLC was in operation on February 15, 2020, and had paid salaries and
payroll taxes or paid independent contractors, when, in fact, the purported tax forms
showing that wages were paid to employees had never been filed with the IRS.

42. Inreliance upon SAH’s materially false statements in the Lender 4 PPP

Application, Lender 4 approved and funded the PPP loan. Specifically, on or about May

15

 
 

Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 16 of 32 PagelD 44

13, 2020, Company 1| wired approximately $937,470 to an account ending in -5588 at
J.P. Morgan Chase held in SAH’s name.
Fraudulent PPP Application to Lender 5

43. As part of the scheme to defraud, SAH submitted, and caused to be
submitted, a false and fraudulent PPP application to Lender 5 for an entity that he owned
or controlled (the “Lender 5 PPP Application”). Specifically, on or about April 28, 2020,
SAH submitted, and caused to be submitted, an application for a PPP loan in the amount
of $247,400.67 for borrower Unilaxy Advisors LLC, doing business as “Unilaxy
International,” purportedly having 9 employees and average monthly payroll expenses of
$94,960.27.

44. Asa further part of the scheme to defraud, SAH submitted, and caused to
be submitted, false and fraudulent documents and information in the Lender 5 PPP
Application, including various false IRS tax forms, purportedly filed in the name of
Unilaxy Advisors LLC.

45. Asa further part of the scheme to defraud, SAH made, and caused to be
made, false statements in the Lender 5 PPP Application, which SAH knew were false
when he made them and caused them to be made. For example, SAH falsely represented
that the funds sought through the Lender 5 PPP Application would be used to pay payroll
and other permissible business expenses when, in fact, SAH intended to divert the
proceeds for personal benefit. SAH also falsely represented that Unilaxy Advisors LLC

was in operation on February 15, 2020, and had paid salaries and payroll taxes or paid

16

 
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page17 of 32 PagelD 45

independent contractors, when, in fact, the purported tax forms showing that wages were
paid to employees had never been filed with the IRS.

46. Inreliance upon SAH’s materially false statements in the Lender 5 PPP
Application, Lender 5 approved and funded the PPP loan. Specifically, on or about May
4, 2020, Lender 5 wired approximately $247,400 to an account ending in -2798 at Bank
of America held in the name of Unilaxy Advisors LLC.

47. After SAH received PPP funds from Lender 1, Lender 2, Lender 3, Lender
4, and Lender 5, as described above, he used the proceeds for various personal expenses,
including to purchase new homes and luxury vehicles, and for international money
transfers.

Fraudulent PPP Applications to Lender 6, Lender 7, Lender 8, and Company 2

48. As part of the scheme to defraud, SAH submitted, and caused to be
submitted, an additional four false and fraudulent PPP loan applications to Lender 6,
Lender 7, Lender 8, and Company 2 on behalf of entities that he owned or controlled,
none of which were approved (collectively, the “Rejected PPP Applications”).

Each of the Rejected PPP Applications contained material misrepresentations
regarding the particular entity’s number of employees and average monthly payroll

expenses, as described below.

17
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 18o0f 32 PagelD 46

 

 

 

 

 

 

 

Name of Approx. Average
ec us t Business Amount Lender Eee ake ies Monthly | Status
ppnea Entity Sought pmey’ Payroll
Unilaxy
. Lender May 25, .

a. | SAH ne $1,986,900 6/Company 2 | 2020 99 $794,789 Rejected
Symbiont June 22, .

b. | SAH LLC $1,967,700 | Lender 7 020 100 $787,066 | Rejected
Unilaxy

c. | Person 2 International | $1,896,872 | Lender 7 JonelS, | 32 $794,789 Rejected

2020

LLC
Symbiont Lender May 13, .

d. | SAH LLC $1,182,500 8/Company 2 | 2020 46 $473,030 | Rejected

 

 

 

 

 

 

 

 

 

49. Asa further part of the scheme defraud, in support of the Rejected PPP
Applications, SAH submitted, and caused to be submitted, to lenders false and fraudulent
documents and information, including various false IRS tax forms, purportedly filed in
the names of these entities; and false bank statements, purportedly from accounts at J.P.
Morgan Chase in the names of these entities.

50. Asa further part of the scheme to defraud, SAH made, and caused to be
made, false statements in certain Rejected PPP Applications, which SAH knew were false
when he made them and caused them to be made. For example, SAH falsely represented
that these entities had paid salaries and payroll taxes or paid independent contractors,
when, in fact, the purported tax forms showing that wages were paid to employees had
never been filed with the IRS.

51. | Based upon the 15 PPP loan applications submitted to lenders, as described

above, SAH’s scheme to defraud caused intended losses of approximately $24.8 million.

18

 
 

Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 19 of 32 PagelD 47

COUNTS ONE THROUGH THREE

Wire Fraud
(Violation of 18 U.S.C. §§ 1343 and 2)

52. The allegations in paragraphs | through 51 of this Indictment are re-alleged
and incorporated as if fully set forth herein.

53. | Beginning in or around April 2020, and continuing until in or around
August 2020, in the Northern District of Texas, and elsewhere, the defendant, DINESH
SAH, with intent to defraud, having devised and participated in the above-described
scheme and artifice to defraud, and to obtain money and property by means of false and
fraudulent pretenses, representations, and promises, did, for the purpose of executing the
scheme and artifice, knowingly transmit and cause to be transmitted by means of wire,
radio, and television communication in interstate and foreign commerce, certain
writings, signs, signals, pictures, and sounds on the following dates as further described

below, each such wire transmission constituting a separate count:

 

 

COUNT | APPROX. DESCRIPTION OF WIRE
DATE
Interstate wire transfer in the amount of $1,509,406
ONE June 5, 2020 from Lender 3 to J.P. Morgan Chase account ending
in -0121 in the name of Convergenz Entertainment
LLC

 

Interstate telephone call between SAH and a
TWO May 22, 2020 representative of Company 2 regarding fraudulent
PPP application for Unilaxy International LLC

 

Interstate submission of fraudulent PPP application
THREE | May 20, 2020 for Relief Without Borders LLC to Lender 2

 

 

 

 

 

All in violation of 18 U.S.C. §§ 1343 and 2.

19
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 20 of 32 PagelD 48

COUNTS FOUR THROUGH SIX
Bank Fraud
(Violation of 18 U.S.C. §§ 1344(2) and 2)

54. The allegations in paragraphs | through 51 of this Indictment are re-alleged
and incorporated as if fully set forth herein.
55. Beginning in or around April 2020, and continuing until in or around
August 2020, in the Northern District of Texas, and elsewhere, the defendant, DINESH
SAH, with intent to defraud, knowingly devised, intended to devise, and participated in a
scheme and artifice to obtain the moneys, funds, credits, assets, securities, and property
owned by and under the custody and control of Lender | by means of materially false and
fraudulent pretenses, representations, and promises.
56. | Onor about the dates set forth below, in the Northern District of Texas,

and elsewhere, the defendant, DINESH SAH, knowingly executed the above-described

scheme, each execution constituting a separate count.

 

COUNT APPROX. DATE | ACT

 

Submission of fraudulent PPP application for
FOUR August 8, 2020 . . .
~ Horizon Enterprises LLC to Lender 1

 

Submission of fraudulent PPP application for
FIVE May 26, 2020 : ‘
Unilaxy International LLC to Lender 1

 

SIX May 20, 2020 Submission of fraudulent PPP application for

 

 

 

 

Symbiont Retailers LLC to Lender 1

 

All in violation of 18 U.S.C. §§ 1344(2) and 2.

20
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 21 o0f 32 PagelD 49

57.

COUNT SEVEN

Engaging in Monetary Transactions in Property
Derived from Specified Unlawful Activity
(Violation of 18 U.S.C. §§ 1957 and 2)

The allegations in paragraphs | through 51 of this Indictment are re-

alleged and incorporated as if fully set forth herein.

58.

On or about the date set forth below, in the Northern District of Texas, and

elsewhere, the defendant, DINESH SAH, knowing that the funds involved represented

the proceeds of some form of unlawful activity, engaged in and willfully caused others

to engage in the following monetary transaction, in and affecting interstate commerce, in

criminally derived property of a value greater than $10,000, which property, in fact, was

derived from specified unlawful activity, namely, wire fraud, committed in violation of

Title 18, United States Code, Section 1343, and bank fraud, committed in violation of

Title 18, United States Code, Section 1344(2):

 

 

 

 

 

COUNT | APPROX. MONETARY TRANSACTION
DATE
Interstate transfer of $2,000,000 from J.P. Morgan Chase bank
SEVEN | July 13, 2020 account ending in -2642 in the name of Unilaxy International

LLC to an account at Technology Credit Union for Person 5

 

 

All in violation of 18 U.S.C. §§ 1957 and 2.

21
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 22 of 32 PagelD 50

NOTICE OF FORFEITURE

Notice is hereby given of 18 U.S.C. § 982 and 28 U.S.C. § 2461(c). Under
Section 2461(c), criminal forfeiture is applicable to any offenses for which forfeiture is
authorized by any other statute, including but not limited to 18 U.S.C. § 981 and all
specified unlawful activities listed or referenced in 18 U.S.C. § 1956(c)(7), which are
incorporated as to proceeds by Section 981(a)(1)(C). The following property is subject to
forfeiture in accordance with Section(s) 982 and/or 2461(c):

Ls All property which constitutes or is derived from proceeds of the violations
set forth in this Indictment;

ms All property involved in such violations or traceable to property involved in
such violations; and

3. If, as set forth in 21 U.S.C. § 853(p), any property described in (a) or (b)
cannot be located upon the exercise of due diligence, has been transferred or sold to, or
deposited with, a third party, has been placed beyond the jurisdiction of the court, has
been substantially diminished in value, or has been commingled with other property
which cannot be divided without difficulty, all other property of the defendants to the
extent of the value of the property described in (a) and (b).

Specifically:

Money Judgment
iF The proceeds obtained as a result of the offenses in Counts One through

Seven in this Indictment, in the form of a money judgment;

22

 
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 23 0f 32 PagelD 51

Bank Accounts

2 $2,848,012.14 in funds seized from J.P. Morgan Chase account ending in -
0206 on or about September 21, 2020, maintained in the name of Dinesh Sah;

3. $1,000,026.53 in funds seized from J.P. Morgan Chase account ending in -
4556 on or about September 21, 2020, maintained in the name of Dinesh Sah;

4. $161,611.65 in funds seized from J.P. Morgan Chase account ending in -
9688 on or about September 21, 2020, maintained in the name of Dinesh Sah;

a: $50,004.51 in funds seized from J.P. Morgan Chase account ending in -
0259 on or about September 21, 2020, maintained in the name of Unilaxy International
LLC;

6. $50,001.49 in funds seized from J.P. Morgan Chase account ending in -
5913 on or about September 21, 2020, maintained in the name of Horizon 5 Lakes LLC;

7. $50,001.49 in funds seized from J.P. Morgan Chase account ending in -
7047 on or about September 21, 2020, maintained in the name of Relief Without Borders
LLC;

8. $50,005.33 in funds seized from J.P. Morgan Chase account ending in -
7802 on or about September 21, 2020, maintained in the name of Convergenz
Entertainment LLC;

9. $50,001.49 in funds seized from J.P. Morgan Chase account ending in -
2501 on or about September 21, 2020, maintained in the name of Symbiont LLC;

10. $43,220.64 in funds seized from J.P. Morgan Chase account ending in -

5588 on or about September 21, 2020, maintained in the name of Dinesh Sah;

23
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 24 of 32 PagelD 52

11. $27,128.00 in funds seized from J.P. Morgan Chase account ending in -
5779 on or about September 21, 2020, maintained in the name of Panin LLC;

12. $19,188.22 in funds seized from J.P. Morgan Chase account ending in -
2642 on or about September 21, 2020, maintained in the name of Unilaxy International
LLC;

13. $10,000.18 in funds seized from J.P. Morgan Chase account ending in -
5102 on or about September 21, 2020, maintained in the name of Panin LLC;

14. $10,000.16 in funds seized from J.P. Morgan Chase account ending in -
7970 on or about September 21, 2020, maintained in the name of Dinesh Sah;

15. $10,000.16 in funds seized from J.P. Morgan Chase account ending in -
8854 on or about September 21, 2020, maintained in the name of Dinesh Sah;

16. $10,000.16 in funds seized from J.P. Morgan Chase account ending in -
8964 on or about September 21, 2020, maintained in the name of Dinesh Sah;

17. $10,000.10 in funds seized from J.P. Morgan Chase account ending in -
6921 on or about September 21, 2020, maintained in the name of Gysin Group LLC;

18. $10,000.09 in funds seized from J.P. Morgan Chase account ending in -
9980 on or about September 21, 2020, maintained in the name of Quadrant Clover LLC;

19. $10,000.00 in funds seized from J.P. Morgan Chase account ending in -
6708 on or about September 21, 2020, maintained in the name of Horizon 5 Lakes LLC;

20. $9,905.00 in funds seized from J.P. Morgan Chase account ending in -0121
on or about September 21, 2020, maintained in the name of Convergenz Entertainment
LLC;

24

 

a a a |
 

Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 25 of 32 PagelD 53

21. $9,905.00 in funds seized from J.P. Morgan Chase account ending in -4321
on or about September 21, 2020, maintained in the name of Symbiont LLC d/b/a
Symbiont Retailers;

22. $9,905.00 in funds seized from J.P. Morgan Chase account ending in -9715
on or about September 21, 2020, maintained in the name of Symbiont LLC;

23. $9,810.00 in funds seized from J.P. Morgan Chase account ending in -9935
on or about September 21, 2020, maintained in the name of Relief Without Borders LLC;

24. $2,500.00 in funds seized from J.P. Morgan Chase account ending in -1252
on or about September 21, 2020, maintained in the name of Gysin Group LLC;

25. $2,500.00 in funds seized from J.P. Morgan Chase account ending in -7773
on or about September 21, 2020, maintained in the name of Quadrant Clover LLP;

26. $100,008.57 in funds seized from Bank of America account ending in -
5041 on or about September 21, 2020, maintained in the name of Dinesh Sah;

27. $58,203.56 in funds seized from Bank of America account ending in -4437
on or about September 21, 2020, maintained in the name of Dinesh Sah;

28. $28,441.01 in funds seized from Bank of America account ending in -2798
on or about September 21, 2020, maintained in the name of Unilaxy Advisors LLC;

29. $9,997.72 in funds seized from Bank of America account ending in -3028
on or about September 21, 2020, maintained in the name of Unilaxy Advisors LLC;

30. $250,032.53 in funds seized from Comerica account ending in -0854 on or

about September 21, 2020, maintained in the name of Symbiont Capital LLC;

25

 
 

Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 26 of 32 PagelD 54

31. $250,032.53 in funds seized from Comerica account ending in -7885 on or
about September 21, 2020, maintained in the name of Dinesh Sah;

32. $250,000.00 in funds seized from Comerica account ending in -0839 on or
about September 21, 2020, maintained in the name of Unilaxy International LLC;

33. $250,000.00 in funds seized from Comerica account ending in -0847 on or
about September 21, 2020, maintained in the name of Horizon 5 Lakes LLC;

34. $5,000.98 in funds seized from Comerica account ending in -7836 on or
about September 21, 2020, maintained in the name of Anju Babbar;

35. $5,000.35 in funds seized from Comerica account ending in -7968 on or
about September 21, 2020, maintained in the name of Anju Babbar;

36. $250,905.71 in funds seized from Merrill Lynch brokerage account ending
in -7Q11 on or about September 21, 2020, maintained in the name of Dinesh Sah;
Vehicles

37. A 2020 Bentley Continental-Convertible (VIN# SCBDB4ZG5LC079786)
seized from 471 Clear Creek Lane, Coppell, TX 75019 on or about September 18, 2020;

38. A 2015 Porsche Macan (VIN# WP1AB2A53FLB63347) seized from 331
Still Forest Drive, Coppell, TX 75019 on or about September 18, 2020;

39. A 2020 Cadillac XT6 (VIN# 1GYKPHRS8LZ170172) seized from 331
Still Forest Drive, Coppell, TX 75019 on or about September 18, 2020;

40. A 2020 Chevrolet Corvette (VIN# 1G1Y82D40L5102760) seized from 471

Clear Creek Lane, Coppell, TX 75019 on or about September 18, 2020;

26
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 27 of 32 PagelD 55

41. A 2017 Cadillac XTS (VIN# 1GYKNBRSXHZ101252) seized from the
street on Clear Creek Lane, Coppell, TX 75019 on or about September 18, 2020;

Real Property

42. All that lot or parcel of land, together with buildings, improvements,
fixtures, attachments, and easements located at 454 Clear Creek Lane, Coppell, Texas
75019 owned by Dinesh Sah and Anju Babbar, more fully described as follows: Lot 36,
Block D, Willowood No. 2, an Addition to the City of Coppell, Dallas, County, Texas,
according to the map or plat thereof recorded in Volume 79095, Page 746, Map Records,
Dallas County, Texas;

43. All that lot or parcel of land, together with buildings, improvements,
fixtures, attachments, and easements located at 471 Clear Creek Lane, Coppell, Texas
75019 owned by Dinesh Sah and Anju Babbar, more fully described as follows: Lot 12,
Block E, Willowood No. 2, an Addition to the City of Coppell, Dallas, County, Texas,
according to the map or plat thereof recorded in Volume 79095, Page 746, Map Records,
Dallas County, Texas;

44. __ All that lot or parcel of land, together with buildings, improvements,
fixtures, attachments, and easements located at 331 Still Forest Drive, Coppell, Texas
75019 owned by Dinesh Sah and Anju Babbar, more fully described as follows: Lot 14,
Block 5 of Park Meadow, Section Two, an Addition to the City of Coppell, Dallas
County, Texas, according to the plat thereof recorded in volume 86108, page 6974, Map

Records, Dallas County, Texas;

27
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 28 of 32 PagelD 56

45. All that lot or parcel of land, together with buildings, improvements,
fixtures, attachments, and easements located at 208 Bricknell Lane, Coppell, Texas
75019 owned by Dinesh Sah and Anju Babbar, more fully described as follows: Lot 9,
Block A of Village at Cottonwood Creek Section V, an Addition to the City of Coppell,
Dallas County, Texas, according to the plat thereof recorded in volume 97061, page
3057, Map Records, Dallas County, Texas;

46. All that lot or parcel of land, together with buildings, improvements,
fixtures, attachments, and easements located at 318 Buttonwood Court, Coppell, Texas
75019 owned by Dinesh Sah and Anju Babbar, more fully described as follows: Lot 19,
in Block B of Villages at Cottonwood Creek, Section IV, an Addition to the City of
Coppell, Dallas County, Texas, according to the plat thereof recorded in volume 93039,
page 1542, Map Records, Dallas County, Texas;

47. All that lot or parcel of land, together with buildings, improvements,
fixtures, attachments, and easements located at 631 Beal Lane, Coppell, Texas 75019
owned by Dinesh Sah and Anju Babbar, more fully described as follows: Lot No. 3,
Block D of Oakbend Addition, an Addition to the City of Coppell, Dallas County, Texas,
according to the plat thereof recorded in volume 91059, page 1427, Map Records, Dallas
County, Texas;

48. All that lot or parcel of land, together with buildings, improvements,
fixtures, attachments, and easements located at 22852 Runnymede Street, West Hills,
California 91307 owned by Anju Babbar, more fully described as follows: Lot 8 of Tract

No. 22800, in the City of Los Angeles, County of Los Angeles, State of California, as per

28
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 29 of 32 PagelD 57

Map recorded in Book 634, Pages 77 and 78 of Maps, in the Office of the County
Recorder of said County, except therein, an undivided one-half interest in and to all oil
and mineral rights, but without the right of entry to the surface or to the subsurface to a
depth of 500 feet of said land, as granted to Bernard Spiegel, a married man, by deed
recorded October 30, 1958 as Instrument No. 2941, in Book D 261, Page 430 of Official
Records; also except therefrom an undivided one-half interest in and to all oil and mineral
rights, but without the right to entry to the surface or to the subsurface to a depth of 500
feet of said land, as granted to Home Builders Mortgage Co., a corporation, by deed
recorded October 30, 1958 as Instrument No. 2939 in Book 261, Page 428, Official
Records; also except therefrom all rights to oil and minerals in and under said land, but
without right of entry to the surface or the subsurface to a depth of 500 feet of said land,
as set forth in the Declaration of Restrictions recorded January 21, 1959 as Instrument
No. 2456 in Book M202, Page 240, Official Records, and as excepted in the deed
recorded January 13, 1960; and

49. All that lot or parcel of land, together with buildings, improvements,
fixtures, attachments, and easements located at 22107 Cajun Court, Canoga Hills,
California 91303 owned by Anju Babbar, more fully described as follows: A
condominium comprised of Parcel 1: Unit No. 3, as shown and described on the
Condominium Plan for Tract No. 60460, recorded April 17, 2006 as Instrument No. 06-
832932 of Official Records of Los Angeles County; and Parcel 2: An undivided 1/18"
interest, as tenant in common, in Lot | of Tract No. 60460, in the City of Los Angeles,

County of Los Angeles, State of California, as per Map recorded in Book 1312, Pages 29

29

 
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 30 of 32 PagelD 58

and 30 of Maps, in the Office of the County Recorder of said Count; except therefrom

Units 1 to 18 inclusive as shown on the Condominium Plan referred to in Parcel 1.

30
Case 3:20-cr-00484-S Document 14 Filed 10/06/20 Page 31 of 32 PagelD 59

A TRUE BILL

(AY

FORERERSON

 

ERIN NEALY COX
UNITED STATES ATTORNEY

DANIEL S. KAHN,

ACTING CHIEF

FRAUD SECTION, CRIMINAL DIVISION
U.S. DEPARTMENT OF JUSTICE

or New We hic 1
ANNA G. KAMINSKA
Assistant Deputy Chief
Fraud Section, Criminal Division
New York Bar No. 4202958
U.S. Department of Justice
1400 New York Avenue, N.W.
Washington, D.C. 20530
(202) 355-5715
Anna.Kaminska@usdoj.gov

KATHERINE MILLER
Assistant United States Attorney
Texas Bar No. 00789107
ERICA R. HILLIARD

Assistant United States Attorney
Mississippi Bar No. 104244
1100 Commerce Street, Suite 300
Dallas, Texas 75242

(214) 659-8647
Katherine.Miller@usdoj.gov
Erica.Hilliard@usdo}.gov

aa

 

 
Case 3:20-cr-00484-S Document14 Filed 10/06/20 Page 32 of 32 PagelD 60

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

DINESH SAH

 

INDICTMENT

18 U.S.C. § 1343 and 2
Wire Fraud
(Counts 1-3)

18 U.S.C. §§ 1344 (2) and 2
Bank Fraud
(Counts 4-6)

18 U.S.C. §§ 1957 (2) and 2

Engaging in Monetary Transactions in Property
Derived from Specified Unlawful Activity
(Count 7)

7 Counts

 

A true bill rendered

CRs

/

 

DALLAS FO SON

 

Warrant to be Issued

Filed in open court this ( { day of October, 2020.

 

UNITED STATES STRATE JUDGE
Magistrate Court umber: 3:20-mj-960-BK
